Citation Nr: 0936875	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to June 17, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2006, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board remanded the matter to the RO in November 2007 and 
March 2009 for further development and adjudication.  By a 
rating decision of June 2009, the RO granted, among other 
things, service connection for diabetes mellitus, erectile 
dysfunction, and peripheral neuropathy of the bilateral upper 
and lower extremities.  This represents a full grant of those 
issues on appeal.  The RO also granted TDIU from June 17, 
2007, which represents a partial grant of that issue.  Thus, 
the Board now addresses the issues remaining on appeal.


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to active 
service; is not proximately due to or the result of service-
connected diabetes mellitus; and did not manifest to a 
compensable degree within one year of discharge from service.

2.  The Veteran does not have diabetic retinopathy; and his 
diagnosed vision problems are unrelated to service-connected 
diabetes mellitus or to service.

3.  From January 29, 2004 to March 16, 2007, the Veteran's 
combined rating was 40 percent; from March 17, 2007 to June 
16, 2007, the combined rating was 100 percent.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service nor resulted from an injury or disease 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Vision problems, to include diabetic retinopathy, were 
not incurred in or aggravated by active military service nor 
resulted from an injury or disease incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2008).

3.  Prior to June 17, 2007, the criteria for TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18, 4.19, 4.25, 4.26 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Certain chronic disabilities, such as hypertension, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a non-service-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2008).

The service treatment records are negative for hypertension.  
The blood pressure reading on the July 1965 enlistment 
examination was 130/80.  The December 1968 separation 
examination reading was 130/64.

The Veteran underwent a VA examination in May 2004.  The 
Veteran reported that he was diagnosed with hypertension six 
or eight months prior and was being treated with medication.  
Blood pressure readings were 138/80, 138/80, and 140/82.  The 
examiner diagnosed essential hypertension and opined that was 
not at least as likely as not secondary to the Veteran's 
diabetes mellitus.

Another VA examination was conducted in May 2009.  Blood 
pressure readings were 136/84, 135/87, and 139/88.  The 
examiner diagnosed essential hypertension.  He opined that 
the hypertension is less likely as not secondary to diabetes 
mellitus because of its concomitant onset and absence of 
significant nephropathy.

The Board has considered the Veteran's contention that a 
relationship exists between his hypertension and service-
connected diabetes mellitus. However, as a layman, without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as etiology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The claim must be denied on a secondary basis because the 
competent medical evidence shows that the Veteran's 
hypertension is not related to the service-connected diabetes 
mellitus.  It must also be denied on direct and presumptive 
bases because there is no evidence of hypertension in service 
or for several years after service.  As the preponderance of 
the evidence is against the claim,  there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Vision Problems, to Include Diabetic Retinopathy

The Veteran underwent a VA eye examination in May 2004.  The 
Veteran reported bilateral blurry vision since 1970-72.  He 
did not know the cause.  He also complained of a burning 
sensation that he treats with Visine.  The examiner diagnosed 
decreased vision bilaterally, which can be improved slightly 
with refraction.  The examiner also diagnosed cataracts, 
which were worse in the right eye than the left eye.  He 
opined that these cataracts are most likely the cause of the 
Veteran's decreased bilateral visual acuity and that they are 
not typical of diabetes.  They are more typical of trauma.  
Also, HgA1C is at target, which denotes diabetes without 
ocular manifestations.

Another VA eye examination was conducted in May 2009.  The 
examiner diagnosed hypertensive retinopathy and opined that 
it is not associated with military service or diabetes.  Like 
the earlier examination, HgA1C is still at target.  The 
examiner again noted the cataracts that are causing the 
Veteran's decreased vision.  The cataracts are consistent 
with aging and are not associated with diabetes or military 
service.


As the medical evidence shows that the Veteran does not have 
diabetic retinopathy and that his vision problems are not 
associated with service-connected diabetes mellitus, the 
claim must be denied on a secondary basis.

Service treatment records are negative for complaints, 
diagnosis, or treatment for vision problems.  Vision was 
20/20 on both the July 1965 enlistment examination and 
December 1968 separation examination.  Since there was no 
event, injury, or disease of the eyes in service and no 
competent medical evidence relating current vision problems 
to service, the claim must also be denied on a direct basis.  
As the preponderance of the evidence is against the claim,  
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2008).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

The service-connected disabilities must be so severe as to 
produce unemployability in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

The Veteran does not qualify for TDIU under 38 C.F.R. 
§ 4.16(a) for the period of January 29, 2004 to March 16, 
2007 because his combined rating was only 40 percent.  
Moreover, the Board concludes that there are no extraordinary 
circumstances that would warrant a referral for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b).

For the period from March 17, 2007 to June 16, 2007, the 
Veteran was rated 100 percent disabled while recovering from 
a myocardial infarction.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 and the June 2009 rating decision.  Consequently, 
the Veteran is not entitled to TDIU during that period, as 
the schedular rating must be less than total for assignment 
of a TDIU rating.  See 38 C.F.R. § 4.16(a).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in February 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.

Also, in December 2007, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the June 2009 supplemental statement of the 
case. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  Service treatment records and VA treatment records 
were associated with the claims file.  VA examinations were 
conducted.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to diabetes mellitus, type II, is 
denied.

Entitlement to TDIU prior to June 17, 2007 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


